DETAILED ACTION
The following is in response to communications filed January 7, 2020, telephonic communications with Applicant’s Representative conducted on July 23, 2021, and Applicant’s Terminal Disclaimer, as filed and accepted on August 12, 2021.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 2, 4, 6–9, 11, 13–16, 18, and 20.  Accordingly, claims 1–20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Laureanti on July 23, 2021.

In the Claims:  

1. (Currently Amended) A computer-implemented method for generating a custom application, comprising: 
storing application parameters of a custom application for displaying supply chain data stored in a database, the application parameters defining a user-customized order of actions to be performed on the supply chain data and a type of the custom application; 
the supply chain data issued over a computer network by a trading partner in a supply chain network; 
responsive to receiving the request for the supply chain data from the trading partner, automatically identifying [[the]] a role of the trading partner in the supply chain network and generating at least one parameter based on the role of the trading partner; 
generating [[a]] the custom application 
rendering for display to the trading partner the custom application 

2. (Currently Amended) The computer-implemented method of Claim 1, further comprising: 
permitting the trading partner to perform the actions on the supply chain data based on the at least one application parameter.

4. (Currently Amended) The computer-implemented method of Claim 3, further comprising: 
storing the custom application 


[[the]] a selection of columns of data displayed by the custom module; 
[[the]] names of the columns of data displayed by the custom module; 
[[the]] widths of the columns of data displayed by the custom module; 
[[the]] alignments of the columns of data displayed by the custom module; 
[[the]] default sort criteria and sort direction of the columns of data displayed by the custom module; 
[[the]] a selection of default search criteria of the columns of data displayed by the custom module; 
custom search criteria displayed by the custom module; and 
[[the]] names and functions of custom action buttons displayed by the custom module.

7. (Currently Amended) The computer-implemented method of Claim 4, wherein the custom module displays at least one of: 
an identification number of an error associated with the supply chain data; 
an identification of [[the]] an application that reports a supply chain data error; 
[[the]] an identity of a first trading partner that experiences [[a]] the supply chain data error; 
[[the]] a date and time of [[a]] the supply chain data error; 
an identification of [[the]] a first custom module in which [[a]] the supply chain data error occurs; and 
the supply chain data error is recoverable.

8. (Currently Amended) A system for generating a custom supply chain management application, comprising: 
an application customization engine tangibly embodied on a non-transitory computer-readable medium and configured to receive application parameters for a custom application, the application parameters describing at least one user-customized display of supply chain data, and the application customization engine configured to: 
store the application parameters for the custom application for displaying supply chain data stored in a database, the application parameters defining a user-customized order of actions to be performed on the supply chain data and a type of the custom application; 
receive a request for the supply chain data issued over a computer network by a trading partner in a supply chain network; 
automatically identify, in response to receiving the request for the supply chain data from the trading partner, [[the]] a role of the trading partner in the supply chain network and generate at least one parameter based on the role of the trading partner;
generate [[a]] the custom application 
render for display to the trading partner the custom application 

9. (Currently Amended) The system of Claim 8, wherein the application customization engine is further configured to: 
permit the trading partner to perform the actions on the supply chain data based on the at least one application parameter.

11. (Currently Amended) The system of Claim 10, wherein the application customization engine is further configured to: 
store the custom application 

13. (Currently Amended) The system of Claim 11, wherein the trading partner configures at least one of: 
[[the]] a selection of columns of data displayed by the custom module; 
[[the]] names of the columns of data displayed by the custom module; 
[[the]] widths of the columns of data displayed by the custom module; 
[[the]] alignments of the columns of data displayed by the custom module; 
[[the]] default sort criteria and sort direction of the columns of data displayed by the custom module; 
[[the]] a selection of default search criteria of the columns of data displayed by the custom module; 
custom search criteria displayed by the custom module; and 


14. (Currently Amended) The system of Claim 11, wherein the custom module displays at least one of: 
an identification number of an error associated with the supply chain data; 
an identification of [[the]] an application that reports a supply chain data error; 
[[the]] an identity of a first trading partner that experiences [[a]] the supply chain data error; 
[[the]] a date and time of a supply chain data error; 
an identification of [[the]] a first custom module in which [[a]] the supply chain data error occurs; and 
whether the supply chain data error is recoverable.

15. (Currently Amended) A non-transitory computer-readable medium embodied with software for generating a customized application, the software when executed using a computer system configured to: 
receive and store application parameters of a custom application for displaying supply chain data stored in a database, the application parameters defining a user-customized order of actions to be performed on the supply chain data and a type of the custom application; 
receive a request for the supply chain data issued over a computer network by a trading partner in a supply chain network; 
the supply chain data from the trading partner, [[the]] a role of the trading partner in the supply chain network and generate at least one parameter based on the role of the trading partner; 
generate [[a]] the custom application 
render for display to the trading partner the custom application 

16. (Currently Amended) The non-transitory computer-readable medium of Claim 15, wherein the software when executed using the computer system 
permit the trading partner to perform the actions on the supply chain data based on the at least one application parameter.

18. (Currently Amended) The non-transitory computer-readable medium of Claim 17, wherein the software when executed using the computer system 
store the custom application 


[[the]] a selection of columns of data displayed by the custom module; 
[[the]] names of the columns of data displayed by the custom module; 
[[the]] widths of the columns of data displayed by the custom module; 
[[the]] alignments of the columns of data displayed by the custom module; 
[[the]] default sort criteria and sort direction of the columns of data displayed by the custom module; 
[[the]] a selection of default search criteria of the columns of data displayed by the custom module; 
custom search criteria displayed by the custom module; and 
[[the]] names and functions of custom action buttons displayed by the custom module.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
When considered in combination with the remaining claim elements, the prior art of record, either alone or in any combination, does not expressly disclose “generating the custom application comprising one or more user interfaces based on the application parameters and the at least one application parameter based on the role of the trading partner,” “the application parameters defining a user-customized order of actions to be 
With respect to the newly cited references to Olapurath et al. (U.S. 2005/0022198), Kennedy et al. (U.S. 2003/0204425), and Hoffman et al. (U.S. 2003/0069766), the references do not, either alone or in combination, disclose the elements identified above.  More particularly, although Olapurath discloses building software components according to customized types, Kennedy discloses customizing applications according to application categories, and Hoffman discloses customizing a supply chain interface according to roles, the references do not expressly disclose “generating the custom application comprising one or more user interfaces based on the application parameters and the at least one application parameter based on the role of the trading partner,” “the application parameters defining a user-customized order of actions to be performed on the supply chain data and a type of the custom application,” as substantially recited in independent claims 1, 8, and 15.
Accordingly, claims 1–20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623